Exhibit 10.1

 

 

[g49501ke01image002.gif]

 

 

MERCANTILE BANKSHARES
CORPORATION

 

PLAN DOCUMENT

 

 

EFFECTIVE MAY 1, 2005

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Purpose

 

 

 

 

 

ARTICLE 1

  Definitions

 

 

 

 

ARTICLE 2

  Selection/Enrollment/Eligibility

 

2.1

Eligibility

 

2.2

Enrollment Requirements

 

2.3

Commencement of Participation

 

2.4

Termination of Participation and/or Deferrals

 

 

 

 

ARTICLE 3

  Deferral Commitments/Company Contributions/Crediting/Taxes

 

3.1

Minimum Deferral

 

3.2

Maximum Deferral

 

3.3

Election to Defer/Change in Election

 

3.4

Withholding of Annual Deferral Amounts

 

3.5

Annual Company Discretionary Amount

 

3.6

Annual Company Matching Amount

 

3.7

Annual Company Basic Amount

 

3.8

Investment of Trust Assets

 

3.9

Vesting

 

3.10

Crediting/Debiting of Account Balances

 

3.11

FICA and Other Taxes

 

3.12

Distributions

 

 

 

 

ARTICLE 4

  Short-Term Payout/Unforeseeable Financial Emergencies

 

4.1

Short-Term Payout

 

4.2

Other Benefits Take Precedence Over Short-Term Payout

 

4.3

Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies

 

 

 

 

ARTICLE 5 [a05-4950_1ex10d1.htm#Article5RetirementBenefit_232750]

  Retirement Benefit [a05-4950_1ex10d1.htm#Article5RetirementBenefit_232750]

 

5.1 [a05-4950_1ex10d1.htm#a5_1RetirementBenefit_232754]

Retirement Benefit [a05-4950_1ex10d1.htm#a5_1RetirementBenefit_232754]

 

5.2 [a05-4950_1ex10d1.htm#a5_2PaymentOfRetirementBenefit_232757]

Payment of Retirement Benefit
[a05-4950_1ex10d1.htm#a5_2PaymentOfRetirementBenefit_232757]

 

 

 

 

ARTICLE 6 [a05-4950_1ex10d1.htm#Article6SurvivorBenefit_233842]

  Survivor Benefit [a05-4950_1ex10d1.htm#Article6SurvivorBenefit_233842]

 

6.1 [a05-4950_1ex10d1.htm#a6_1PreretirementSurvivorBenefit_232802]

Pre-Retirement Survivor Benefit
[a05-4950_1ex10d1.htm#a6_1PreretirementSurvivorBenefit_232802]

 

6.2 [a05-4950_1ex10d1.htm#a6_2PaymentOfPreretirementSurvivo_232804]

Payment of Pre-Retirement Survivor Benefit
[a05-4950_1ex10d1.htm#a6_2PaymentOfPreretirementSurvivo_232804]

 

6.3 [a05-4950_1ex10d1.htm#a6_3DeathPriorToCompletionOfRetir_232809]

Death Prior to Completion of Retirement Benefit or Termination Benefit
[a05-4950_1ex10d1.htm#a6_3DeathPriorToCompletionOfRetir_232809]

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE 7 [a05-4950_1ex10d1.htm#Article7TerminationBenefit_232810]

  Termination Benefit [a05-4950_1ex10d1.htm#Article7TerminationBenefit_232810]

 

7.1 [a05-4950_1ex10d1.htm#a7_1TerminationBenefit_232815]

Termination Benefit [a05-4950_1ex10d1.htm#a7_1TerminationBenefit_232815]

 

7.2 [a05-4950_1ex10d1.htm#a7_2PaymentOfTerminationBenefit_232818]

Payment of Termination Benefit
[a05-4950_1ex10d1.htm#a7_2PaymentOfTerminationBenefit_232818]

 

 

 

 

ARTICLE 8 [a05-4950_1ex10d1.htm#Article8DisabilityWaiverAndBenefi_232820]

  Disability Waiver and Benefit
[a05-4950_1ex10d1.htm#Article8DisabilityWaiverAndBenefi_232820]

 

8.1 [a05-4950_1ex10d1.htm#a8_1DisabilityWaiver__232821]

Disability Waiver [a05-4950_1ex10d1.htm#a8_1DisabilityWaiver__232821]

 

8.2 [a05-4950_1ex10d1.htm#a8_2ContinuedEligibilitydisabilit_232825]

Continued Eligibility/Disability Benefit
[a05-4950_1ex10d1.htm#a8_2ContinuedEligibilitydisabilit_232825]

 

 

 

 

ARTICLE 9 [a05-4950_1ex10d1.htm#Article9BeneficiaryDesignation_232826]

  Beneficiary Designation
[a05-4950_1ex10d1.htm#Article9BeneficiaryDesignation_232826]

 

9.1 [a05-4950_1ex10d1.htm#a9_1Beneficiary_232829]

Beneficiary [a05-4950_1ex10d1.htm#a9_1Beneficiary_232829]

 

9.2 [a05-4950_1ex10d1.htm#a9_2BeneficiaryDesignationchange_232836]

Beneficiary Designation/Change
[a05-4950_1ex10d1.htm#a9_2BeneficiaryDesignationchange_232836]

 

9.3 [a05-4950_1ex10d1.htm#a9_3Acknowledgment_232839]

Acknowledgment [a05-4950_1ex10d1.htm#a9_3Acknowledgment_232839]

 

9.4 [a05-4950_1ex10d1.htm#a9_4NoBeneficiaryDesignation_232841]

No Beneficiary Designation
[a05-4950_1ex10d1.htm#a9_4NoBeneficiaryDesignation_232841]

 

9.5 [a05-4950_1ex10d1.htm#a9_5DoubtAsToBeneficiary_232845]

Doubt as to Beneficiary [a05-4950_1ex10d1.htm#a9_5DoubtAsToBeneficiary_232845]

 

9.6 [a05-4950_1ex10d1.htm#a9_6DischargeOfObligations_232848]

Discharge of Obligations
[a05-4950_1ex10d1.htm#a9_6DischargeOfObligations_232848]

 

 

 

 

ARTICLE 10 [a05-4950_1ex10d1.htm#Article10LeaveOfAbsence_232849]

  Leave of Absence [a05-4950_1ex10d1.htm#Article10LeaveOfAbsence_232849]

 

10.1 [a05-4950_1ex10d1.htm#a10_1PaidLeaveOfAbsence_232853]

Paid Leave of Absence [a05-4950_1ex10d1.htm#a10_1PaidLeaveOfAbsence_232853]

 

10.2 [a05-4950_1ex10d1.htm#a10_2UnpaidLeaveOfAbsence_232857]

Unpaid Leave of Absence [a05-4950_1ex10d1.htm#a10_2UnpaidLeaveOfAbsence_232857]

 

 

 

 

ARTICLE 11 [a05-4950_1ex10d1.htm#Article11Terminationamendmentmodi_232858]

  Termination/Amendment/Modification
[a05-4950_1ex10d1.htm#Article11Terminationamendmentmodi_232858]

 

11.1 [a05-4950_1ex10d1.htm#a11_1Termination_232901]

Termination [a05-4950_1ex10d1.htm#a11_1Termination_232901]

 

11.2 [a05-4950_1ex10d1.htm#a11_2Amendment_232906]

Amendment [a05-4950_1ex10d1.htm#a11_2Amendment_232906]

 

11.3 [a05-4950_1ex10d1.htm#a11_3EffectOfPayment_232909]

Effect of Payment [a05-4950_1ex10d1.htm#a11_3EffectOfPayment_232909]

 

11.4 [a05-4950_1ex10d1.htm#a11_4AmendmentToEnsureProperChara_232913]

Amendment to Ensure Proper Characterization of the Plan
[a05-4950_1ex10d1.htm#a11_4AmendmentToEnsureProperChara_232913]

 

11.5 [a05-4950_1ex10d1.htm#a11_5ChangesInLawAffectingTaxabil_232915]

Changes in Law Affecting Taxability
[a05-4950_1ex10d1.htm#a11_5ChangesInLawAffectingTaxabil_232915]

 

11.6 [a05-4950_1ex10d1.htm#a11_6ProhibitedAccelerationdistri_232922]

Prohibited Acceleration/Distribution Timing
[a05-4950_1ex10d1.htm#a11_6ProhibitedAccelerationdistri_232922]

 

 

 

 

ARTICLE 12 [a05-4950_1ex10d1.htm#Article12Administration_232924]

  Administration [a05-4950_1ex10d1.htm#Article12Administration_232924]

 

12.1 [a05-4950_1ex10d1.htm#a12_1Administration_232926]

Administration [a05-4950_1ex10d1.htm#a12_1Administration_232926]

 

12.2 [a05-4950_1ex10d1.htm#a12_2Determinations_232930]

Determinations [a05-4950_1ex10d1.htm#a12_2Determinations_232930]

 

12.3 [a05-4950_1ex10d1.htm#a12_3General_232934]

General [a05-4950_1ex10d1.htm#a12_3General_232934]

 

 

 

 

ARTICLE 13 [a05-4950_1ex10d1.htm#Article13OtherBenefitsAndAgreemen_232940]

  Other Benefits and Agreements
[a05-4950_1ex10d1.htm#Article13OtherBenefitsAndAgreemen_232940]

 

13.1 [a05-4950_1ex10d1.htm#a13_1CoordinationWithOtherBenefit_233254]

Coordination with Other Benefits
[a05-4950_1ex10d1.htm#a13_1CoordinationWithOtherBenefit_233254]

 

 

 

 

ARTICLE 14 [a05-4950_1ex10d1.htm#Article14ClaimsProcedures_232941]

  Claims Procedures [a05-4950_1ex10d1.htm#Article14ClaimsProcedures_232941]

 

14.1 [a05-4950_1ex10d1.htm#a14_1ScopeOfClaimsProcedures_232944]

Scope of Claims Procedures
[a05-4950_1ex10d1.htm#a14_1ScopeOfClaimsProcedures_232944]

 

14.2 [a05-4950_1ex10d1.htm#a14_2InitialClaim_232948]

Initial Claim [a05-4950_1ex10d1.htm#a14_2InitialClaim_232948]

 

14.3 [a05-4950_1ex10d1.htm#a14_3ReviewProcedures__232952]

Review Procedures [a05-4950_1ex10d1.htm#a14_3ReviewProcedures__232952]

 

 

ii

--------------------------------------------------------------------------------


 

14.4 [a05-4950_1ex10d1.htm#a14_4CalculationOfTimePeriods_233000]

Calculation of Time Periods
[a05-4950_1ex10d1.htm#a14_4CalculationOfTimePeriods_233000]

 

14.5 [a05-4950_1ex10d1.htm#a14_5LegalAction__233003]

Legal Action [a05-4950_1ex10d1.htm#a14_5LegalAction__233003]

 

14.6 [a05-4950_1ex10d1.htm#a14_6CommitteeReview_233006]

Committee Review [a05-4950_1ex10d1.htm#a14_6CommitteeReview_233006]

 

 

 

 

ARTICLE 15 [a05-4950_1ex10d1.htm#Article15Trust_234417]

  Trust [a05-4950_1ex10d1.htm#Article15Trust_234417]

 

15.1 [a05-4950_1ex10d1.htm#a15_1EstablishmentOfTheTrust_233008]

Establishment of the Trust
[a05-4950_1ex10d1.htm#a15_1EstablishmentOfTheTrust_233008]

 

15.2 [a05-4950_1ex10d1.htm#a15_2InterrelationshipOfThePlanAn_233011]

Interrelationship of the Plan and the Trust
[a05-4950_1ex10d1.htm#a15_2InterrelationshipOfThePlanAn_233011]

 

15.3 [a05-4950_1ex10d1.htm#a15_3DistributionsFromTheTrust_233015]

Distributions from the Trust
[a05-4950_1ex10d1.htm#a15_3DistributionsFromTheTrust_233015]

 

 

 

 

ARTICLE 16 [a05-4950_1ex10d1.htm#Article16Miscellaneous_234421]

  Miscellaneous [a05-4950_1ex10d1.htm#Article16Miscellaneous_234421]

 

16.1 [a05-4950_1ex10d1.htm#a16_1StatusOfPlan_233017]

Status of Plan [a05-4950_1ex10d1.htm#a16_1StatusOfPlan_233017]

 

16.2 [a05-4950_1ex10d1.htm#a16_2UnsecuredGeneralCreditor_233019]

Unsecured General Creditor
[a05-4950_1ex10d1.htm#a16_2UnsecuredGeneralCreditor_233019]

 

16.3 [a05-4950_1ex10d1.htm#a16_3CompanysLiability_233022]

Company’s Liability [a05-4950_1ex10d1.htm#a16_3CompanysLiability_233022]

 

16.4 [a05-4950_1ex10d1.htm#a16_4Nonassignability_233024]

Nonassignability [a05-4950_1ex10d1.htm#a16_4Nonassignability_233024]

 

16.5 [a05-4950_1ex10d1.htm#a16_5NotAContractOfEmployment_233033]

Not a Contract of Employment
[a05-4950_1ex10d1.htm#a16_5NotAContractOfEmployment_233033]

 

16.6 [a05-4950_1ex10d1.htm#a16_6FurnishingInformation_233035]

Furnishing Information [a05-4950_1ex10d1.htm#a16_6FurnishingInformation_233035]

 

16.7 [a05-4950_1ex10d1.htm#a16_7Terms_233037]

Terms [a05-4950_1ex10d1.htm#a16_7Terms_233037]

 

16.8 [a05-4950_1ex10d1.htm#a16_8Captions_233039]

Captions [a05-4950_1ex10d1.htm#a16_8Captions_233039]

 

16.9 [a05-4950_1ex10d1.htm#a16_9GoverningLaw_233042]

Governing Law [a05-4950_1ex10d1.htm#a16_9GoverningLaw_233042]

 

16.10 [a05-4950_1ex10d1.htm#a16_10Notice_233327]

Notice [a05-4950_1ex10d1.htm#a16_10Notice_233327]

 

16.11 [a05-4950_1ex10d1.htm#a16_11Successors_233047]

Successors [a05-4950_1ex10d1.htm#a16_11Successors_233047]

 

16.12 [a05-4950_1ex10d1.htm#a16_12SpousesInterest_233049]

Spouse’s Interest [a05-4950_1ex10d1.htm#a16_12SpousesInterest_233049]

 

16.13 [a05-4950_1ex10d1.htm#a16_13Validity_233052]

Validity [a05-4950_1ex10d1.htm#a16_13Validity_233052]

 

16.14 [a05-4950_1ex10d1.htm#a16_14Incompetent_233059]

Incompetent [a05-4950_1ex10d1.htm#a16_14Incompetent_233059]

 

16.15 [a05-4950_1ex10d1.htm#a16_15CourtOrder_233101]

Court Order [a05-4950_1ex10d1.htm#a16_15CourtOrder_233101]

 

16.16 [a05-4950_1ex10d1.htm#a16_16DistributionInTheEventOfTax_233102]

Distribution in the Event of Taxation
[a05-4950_1ex10d1.htm#a16_16DistributionInTheEventOfTax_233102]

 

16.17 [a05-4950_1ex10d1.htm#a16_17Insurance_233105]

Insurance [a05-4950_1ex10d1.htm#a16_17Insurance_233105]

 

16.18 [a05-4950_1ex10d1.htm#a16_18AggregationOfEmployers_233108]

Aggregation of Employers
[a05-4950_1ex10d1.htm#a16_18AggregationOfEmployers_233108]

 

 

iii

--------------------------------------------------------------------------------


 

MERCANTILE BANKSHARES CORPORATION

 

DEFERRED COMPENSATION PLAN

 

Effective May 1, 2005

 

Purpose

 

The purpose of this Mercantile Bankshares Corporation Deferred Compensation Plan
is to provide specified benefits to a select group of management or highly
compensated employees of Mercantile Bankshares Corporation and those of its
affiliates that are participating employers under this Plan as set forth in
Section 1.15.  This Plan shall be unfunded for tax purposes and for purposes of
Title I of the Employee Retirement Income Security Act of 1974, as amended. 
This Plan is intended to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, as added by the American Jobs
Creation Act of 2004 and the Treasury regulations or any other authoritative
guidance issued thereunder.

 

ARTICLE 1
Definitions

 

For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:

 

1.1           “Account Balance” shall mean, with respect to a Participant, a
credit on the records of the Company equal to the sum of (i) the Deferral
Account balance, (ii) the Company Matching Account balance, (iii) the Company
Basic Account balance, and (iv) the Company Discretionary Account balance.  The
Account Balance, and each other specified account balance, shall be a
bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant, or his
or her designated Beneficiary, pursuant to this Plan.

 

1.2           “Administrator” shall mean the Employee Benefit Administration
Committee, the members of which shall be appointed form time to time by the
Employee Benefit Committee of the Board of Directors of

 

1

--------------------------------------------------------------------------------


 

the Sponsor, which shall be responsible for the general administration of the
Plan except as otherwise specified.

 

1.3           “Annual Base Salary” shall mean the annual cash compensation
relating to services performed during any calendar year, whether or not paid in
such calendar year or included on the Federal Income Tax Form W-2 for such
calendar year, excluding Incentive Payments, commissions, overtime, fringe
benefits, stock options, relocation expenses, non-monetary awards, fees,
automobile and other allowances paid to a Participant for employment services
rendered (whether or not such allowances are included in the Employee’s gross
income).  Annual Base Salary shall be calculated without regard to any
reductions for compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or non-qualified plans of the Company (and
therefore shall be calculated to include amounts not otherwise included in the
Participant’s gross income under Code Sections 125, 402(e)(3) or 402(h) pursuant
to plans established by the Company).

 

1.4           “Annual Company Basic Amount” shall mean, for the Plan Year of
reference, the amount determined in accordance with Section 3.7.

 

1.5           “Annual Company Discretionary Amount” shall mean, for the Plan
Year of reference, the amount determined in accordance with Section 3.5.

 

1.6           “Annual Company Matching Amount” shall mean for the Plan Year of
reference, the amount determined in accordance with Section 3.6.

 

1.7           “Annual Deferral Amount” shall mean that portion of a
Participant’s Annual Base Salary and Incentive Payments that a Participant
elects to have, and is, deferred in accordance with Article 3, for the Plan Year
of reference.  In the event of a Participant’s Retirement, Disability (if
deferrals cease in accordance with Section 8.1), death or a Termination of
Employment prior to the end of a Plan Year, such year’s Annual Deferral Amount
shall be the actual amount withheld prior to such event.

 

2

--------------------------------------------------------------------------------


 

1.8           “Beneficiary” shall mean one or more persons, trusts, estates or
other entities, designated in accordance with Article 9, that are entitled to
receive benefits under this Plan upon the death of a Participant.

 

1.9           “Beneficiary Designation Form” shall mean the form established
from time to time by the Administrator that a Participant completes, signs and
returns to the Administrator to designate one or more Beneficiaries.

 

1.10         “Board” shall mean the board of directors of the Sponsor or, if the
Board so directs, the Employee Benefit Committee of such Board of Directors
acting on behalf of the Board in the exercise of any and all powers and duties
of the Board pursuant to this Plan.

 

1.11         “Claimant” shall have the meaning set forth in Section 14.2.

 

1.12         “Change In Control” shall mean a change in control within the
meaning of Section 409A(a)(2)(A)(v) and any guidance issued thereunder from time
to time by the Internal Revenue Service, including Notice 2005-1.

 

1.13         “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.

 

1.14         “Committee” shall mean the Employee Benefit Committee of the Board
of Directors of the Sponsor.

 

1.15         “Company” shall mean the Sponsor and any affiliate of the Sponsor
that adopts this Plan with the approval of the President of the Sponsor, and any
successor to all or substantially all of the Company’s assets or business.

 

1.16         “Company Basic Account” shall mean (i) the sum of the Participant’s
Annual Company Basic Amounts, plus (ii) amounts credited or debited in
accordance with all the applicable crediting provisions of this Plan that relate
to the Participant’s Company Basic Account, less (iii) all distributions made to
the Participant or his or her Beneficiary pursuant to this Plan that relate to
the Participant’s Company Basic Account.

 

3

--------------------------------------------------------------------------------


 

1.17         “Company Discretionary Account” shall mean (i) the sum of the
Participant’s Annual Company Discretionary Amounts, plus (ii) amounts credited
or debited in accordance with all the applicable crediting provisions of this
Plan that relate to the Participant’s Company Discretionary Account, less (iii)
all distributions made to the Participant or his or her Beneficiary pursuant to
this Plan that relate to the Participant’s Company Discretionary Account.

 

1.18         “Company Matching Account” shall mean (i) the sum of all of a
Participant’s Annual Company Matching Amounts, plus (ii) amounts credited or
debited in accordance with all the applicable crediting provisions of this Plan
that relate to the Participant’s Company Matching Account, less (iii) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to the Participant’s Company Matching Account.

 

1.19         “Deduction Limitation” shall mean the following described
limitation on a benefit that may otherwise be distributable pursuant to the
provisions of this Plan.  Except as otherwise provided, this limitation shall be
applied to all distributions that are “subject to the Deduction Limitation”
under this Plan.  If the Committee determines in good faith that there is a
reasonable likelihood that any compensation paid to a Participant for a taxable
year of the Company would not be deductible by the Company solely by reason of
the limitation under Code Section 162(m), then to the extent deemed necessary by
the Committee to ensure that the entire amount of any distribution to the
Participant pursuant to this Plan is deductible, the Committee may defer all or
any portion of a distribution under this Plan.  Any amounts deferred pursuant to
this limitation shall continue to be credited or debited with additional amounts
in accordance with Section 3.10 below, even if such amount is being paid out in
installments.  The amounts so deferred and amounts credited or debited thereon
shall be distributed to the Participant or his or her Beneficiary (in the event
of the Participant’s death) at the earliest possible date, as determined by the
Committee in good faith, on which the deductibility of compensation paid or
payable to the Participant for the taxable year of the Company during which the
distribution is made will not be limited by Code Section 162(m). 
Notwithstanding the foregoing, this Section 1.19 shall apply only to the extent
permitted by Section 409A.

 

4

--------------------------------------------------------------------------------


 

1.20         “Deferral Account” shall mean (i) the sum of all of a Participant’s
Annual Deferral Amounts, plus (ii) amounts credited or debited in accordance
with all the applicable crediting provisions of this Plan that relate to the
Participant’s Deferral Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to his
or her Deferral Account.

 

1.21         “Disability” shall mean, except as may otherwise be required by
Section 409A, a period of disability during which a Participant (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months; or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering Employees of the Company.

 

1.22         “Disability Benefit” shall mean the benefit set forth in Article 8.

 

1.23         “Effective Date” shall mean the effective date of this Plan, which
is May 1, 2005.

 

1.24         “Election Form” shall mean the form or forms established from time
to time by the Administrator that a Participant completes, signs and returns to
the Administrator to make an election under the Plan (which form or forms may
take the form of an electronic transmission, if required or permitted by the
Administrator).

 

1.25         “Employee” shall mean an individual who the Company treats as an
“employee” for Federal income tax withholding purposes.

 

1.26         “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time.

 

1.27         “401(k) Plan” shall mean the Employees’ Thrift Plan of Mercantile
Bankshares Corporation and Participating Affiliates, as amended from time to
time.

 

5

--------------------------------------------------------------------------------


 

1.28         “Incentive Payments” shall mean any compensation paid to a
Participant under any incentive plans or bonus arrangements of the Company with
respect to which the Administrator in its discretion permits deferrals to be
made hereunder, relating to services performed during any calendar year, whether
or not paid in such calendar year or included on the Federal Income Tax Form W-2
for such calendar year.

 

1.29         “Participant” shall mean any Employee who is selected by the
Committee to participate in the Plan, provided such individual (i) elects to
participate in the Plan, (ii) signs a Plan Agreement, an Election Form(s) and a
Beneficiary Designation Form, (iii) has his or her signed Plan Agreement,
Election Form(s) and Beneficiary Designation Form accepted by the Administrator,
(iv) commences participation in the Plan, and (v) does not have his or her Plan
Agreement terminated.  A spouse or former spouse of a Participant shall not be
treated as a Participant in the Plan or have an Account Balance under the Plan
under any circumstance.

 

1.30         “Performance-Based Compensation” shall mean that portion of a
Participant’s Incentive Payments which is based on the performance by the
Participant of services for the Company over a period of at least twelve (12)
months and which qualifies as “performance-based compensation” under
Section 409A.

 

1.31         “Plan” shall mean this Mercantile Bankshares Corporation Deferred
Compensation Plan, as evidenced by this instrument and by each Plan Agreement,
as they may be further amended from time to time.

 

1.32         “Plan Agreement” shall mean a written agreement (which may take the
form of an electronic transmission, if required or permitted by the
Administrator), as may be amended from time to time, which is entered into by
and between the Company and a Participant.  Each Plan Agreement executed by a
Participant and the Company shall provide for the entire benefit to which such
Participant is entitled under the Plan; should there be more than one Plan
Agreement, the Plan Agreement bearing the latest date of acceptance by the
Company shall supersede all previous Plan Agreements in their entirety and shall
govern such entitlement.  The terms of any Plan Agreement may be different for
any Participant, and any Plan Agreement may provide

 

6

--------------------------------------------------------------------------------


 

additional benefits not set forth in the Plan or limit the benefits otherwise
provided under the Plan; provided, however, that any such additional benefits or
benefit limitations must be agreed to by both the Company and the Participant. 
In the Plan Agreement, each Participant shall acknowledge that he or she accepts
all of the terms of the Plan including the discretionary authority of the
Committee and Administrator as set forth in Article 12.

 

1.33         “Plan Year” shall mean a period beginning on January 1 of each
calendar year and continuing through December 31 of such calendar year during
which this Plan is in effect.

 

1.34         “Pre-Retirement Survivor Benefit” shall mean the benefit set forth
in Article 6.

 

1.35         “Retirement”, “Retire(s)” or “Retired” shall mean Separation from
Service with the Company for any reason other than a leave of absence, death or
Disability on or after the later of attainment of (i) age sixty-five (65), (ii)
age fifty-five (55) with ten (10) Years of Service or (iii) a combined age and
Years of Service of seventy-five (75).

 

1.36         “Retirement Benefit” shall mean the benefit set forth in Article 5.

 

1.37         “Section 409A” shall mean Code Section 409A and the Treasury
regulations or other authoritative guidance issued thereunder.

 

1.38         “Separation from Service” shall mean separation from service within
the meaning of Section 409A.

 

1.39         “Short-Term Payout” shall mean the payout set forth in Article 4.

 

1.40         “Specified Employee” shall mean, with respect to a corporation any
stock of which is publicly traded on an established securities market or
otherwise, a key employee, as currently defined in Code Section 416(i) (without
regard to paragraph (5) thereof) to mean, as of the Effective Date, an Employee
of the Company who, at any time during the Plan Year, is (1) an officer of the
Company having an annual compensation greater than one hundred thirty-five
thousand dollars ($135,000) for 2005 (indexed for inflation in future years);
(ii) a five-

 

7

--------------------------------------------------------------------------------


 

percent (5%) owner of the Company; or (iii) a one-percent (1%) owner of the
Company having an annual compensation from the Company of more than one hundred
fifty thousand dollars ($150,000).

 

1.41         “Sponsor” shall mean Mercantile Bankshares Corporation, and any
successor to all or substantially all of the Sponsor’s assets or business.

 

1.42         “Termination Benefit” shall mean the benefit set forth in
Article 7.

 

1.43         “Termination of Employment” shall mean Separation from Service with
the Company, voluntarily or involuntarily, for any reason other than Retirement,
Disability, death or an authorized leave of absence.

 

1.44         “Trust” shall mean the trust established pursuant to this Plan, as
amended from time to time.  The assets of the Trust shall be the property of the
Company.

 

1.45         “Unforeseeable Financial Emergency” shall mean an unanticipated
emergency that is caused by an event beyond the control of the Participant that
would result in severe financial hardship to the Participant resulting from (i)
an illness or accident of the Participant, the Participant’s spouse or a
dependent of the Participant, (ii) a loss of the Participant’s property due to
casualty, or (iii) such other extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant, all as
determined in the sole discretion of the Administrator.

 

1.46         “Yearly Installment Method” shall be a yearly installment payment
over the number of years selected by the Participant in accordance with this
Plan, calculated as follows:  The Account Balance of the Participant (or the
appropriate portion thereof) shall be calculated as of the close of business on
the date of reference (or, if the date of reference is not a business day, on
the immediately following business day), and shall be paid as soon as
practicable thereafter.  The date of reference with respect to the first (1st)
yearly installment payment shall be as provided in Section 5.2 or Section 8.2,
as applicable, and the date of reference with respect to subsequent yearly
installment payments shall be the last day of the following Plan Year.  The
yearly installment shall be calculated by multiplying this balance by a
fraction, the numerator of which is one (1), and the denominator of

 

8

--------------------------------------------------------------------------------


 

which is the remaining number of yearly payments due the Participant.  By way of
example, if the Participant elects a ten (10) year Yearly Installment Method,
the first payment shall be one-tenth (1/10) of the Account Balance, calculated
as described in this definition.  The following year, the payment shall be
one-ninth (1/9) of the Account Balance, calculated as described in this
definition.

 

1.47         “Years of Service” shall mean the total number of full years in
which a Participant has been employed by the Company.  For purposes of this
definition, a year of employment shall be a three hundred sixty-five (365) day
period (or three hundred sixty-six (366) day period in the case of a leap year)
that, for the first year of employment, commences on the Employee’s date of
hiring and that, for any subsequent year, commences on an anniversary of that
hiring date.  Any partial year of employment shall not be counted.

 

ARTICLE 2
Selection/Enrollment/Eligibility

 

2.1           Eligibility.  As of the Effective Date, participation in the Plan
shall be limited to Employees who the Committee designates, in its sole
discretion, for participation, provided that Employees may not participate in
the Plan unless they are members of a select group of management or highly
compensated employees of the Company, as membership in such group is determined
in accordance with Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA (which
determination shall be made by the Committee in its sole discretion).

 

2.2           Enrollment Requirements.  As a condition to participation, each
selected Employee shall complete, execute and return to the Administrator a Plan
Agreement, an Election Form(s) and a Beneficiary Designation Form, all within
thirty (30) days after he or she is notified or becomes eligible to participate
in the Plan.  In addition, the Administrator shall establish from time to time
such other enrollment requirements as it determines in its sole discretion are
necessary.

 

2.3           Commencement of Participation.  Provided a selected Employee has
met all enrollment requirements set forth in this Plan and required by the
Administrator, including returning all required documents to the

 

9

--------------------------------------------------------------------------------


 

Administrator within the specified time period, that individual shall commence
participation in the Plan on the first day of the month following the month in
which he or she completes all enrollment requirements (or as soon as practicable
thereafter as the Administrator may determine).  If he or she fails to meet all
such requirements within the period required, in accordance with Section 2.2,
that individual shall not be eligible to participate in the Plan until the first
day of the following Plan Year, again subject to timely delivery to and
acceptance by the Administrator of the required documents.

 

2.4           Termination of Participation and/or Deferrals.  If the Committee
determines in good faith that a Participant no longer qualifies as a member of a
select group of management or highly compensated employees of the Company, the
Committee shall have the right, in its sole discretion and subject to
Section 409A, to (i) terminate any deferral election the Participant has made
for the remainder of the Plan Year in which the Participant’s membership status
changes, (ii) prevent the Participant from making future deferral elections
and/or (iii) immediately distribute the Participant’s then vested Account
Balance as a Termination Benefit and terminate the Participant’s participation
in the Plan.

 

ARTICLE 3
Deferral Commitments/Company Contributions/Crediting/Taxes

 

3.1           Minimum Deferral.  For each Plan Year, a Participant may elect to
defer, as his or her Annual Deferred Amount, Annual Base Salary and/or Incentive
Payments in the minimum amount of two thousand dollars ($2,000) of each such
item of compensation.

 

Notwithstanding the foregoing, the Administrator may, in its sole discretion,
establish for any Plan Year a different minimum amount for Annual Base Salary
and/or Incentive Payments.  If an election is made with respect to either such
item of compensation for less than the stated minimum amount, or if no election
is made, the amount deferred with respect to either such item of compensation
shall be zero (0).

 

10

--------------------------------------------------------------------------------


 

3.2           Maximum Deferral.

 

(a)           Annual Base Salary and Incentive Payments.  For each Plan Year, a
Participant may elect to defer, as his or her Annual Deferral Amount, Annual
Base Salary and/or Incentive Payments up to the following maximum percentages
for each deferral elected:

 

Deferral

 

Maximum Amount

 

Annual Base Salary

 

75

%

Incentive Payments

 

100

%

 

(b)           Administrator’s Discretion.  Notwithstanding the foregoing, (i)
the Administrator may, in its sole discretion, establish for any Plan Year
maximum percentages which differ from those set forth above, and (ii) if a
Participant first becomes a Participant after the first day of a Plan Year, the
maximum Annual Deferral Amount with respect to Annual Base Salary or Incentive
Payments shall be limited to the percentage of such compensation not yet earned
by the Participant as of the date the Participant submits a Plan Agreement and
Election Form(s) to the Administrator for acceptance.

 

3.3           Election to Defer/Change in Election.

 

(a)           Timing of Election.  Except as provided below, a Participant shall
make an Annual Base Salary and/or Incentive Payments deferral election with
respect to a coming twelve (12) month Plan Year, provided that a deferral
election that a Participant makes with respect to his or her 2005 Annual Base
Salary shall be effective for the period commencing May 1, 2005 and ending
December 31, 2005.  Such election must be made during such period as shall be
established by the Administrator which ends no later than the last day of the
Plan Year preceding the Plan Year in which the services giving rise to the
Annual Base Salary and/or Incentive Payments to be deferred are to be performed.

 

Notwithstanding the preceding, in the case of the first Plan Year in which an
Employee becomes eligible to become a Participant, if and to the extent
permitted by the Administrator, the individual may make an election no later
than thirty (30)

 

11

--------------------------------------------------------------------------------


 

days after the date he or she becomes eligible to become a Participant to defer
Annual Base Salary and/or Incentive Payments for services to be performed after
the election.  Also, notwithstanding the preceding, if and to the extent
permitted by the Administrator, a Participant may make an election to defer that
portion (if any) of his or her Incentive Payments which qualifies as
Performance-Based Compensation no later than six (6) months prior to the last
day of the period over which the services giving rise to the Performance-Based
Compensation are performed.

 

Notwithstanding the preceding, the Administrator shall, in its discretion, be
permitted to cause to be paid to the Participant Annual Base Salary and/or
Incentive Payments rather than being deferred under the Plan if, under
Section 409A, an earlier election was required in order to properly defer tax
with respect to such amount(s).  In addition, the Administrator, in its
discretion, shall be permitted to allow a Participant to revoke or modify an
Annual Base Salary and/or Incentive Payments deferral election he or she has
made if Section 409A provides an opportunity to later modify a deferral election
with respect to such amount(s); provided, however, that no such revocation or
modification will be effective or available if and to the extent Section 409A
provides that such revocation or modification, or the availability thereof,
prevents the proper deferral of tax with respect to such Incentive Payments.

 

(b)           Manner of Election.  For any Plan Year (or portion thereof), a
deferral election for that Plan Year (or portion thereof), and such other
elections as the Administrator deems necessary or desirable under the Plan,
shall be made by timely delivering to the Administrator, in accordance with its
rules and procedures, by the deadline(s) set forth above, an Election Form,
along with such other elections as the Administrator deems necessary or
desirable under the Plan.  For these elections to be valid, the Election Form(s)
must be completed and signed by the Participant, timely delivered to the
Administrator (in accordance with Section 2.2 above) and accepted by the
Administrator.  If no such Election Form(s) is timely delivered

 

12

--------------------------------------------------------------------------------


 

for a Plan Year (or portion thereof), the Annual Deferral Amount shall be zero
(0) for that Plan Year (or portion thereof).

 

(c)           Change in Election.  A Participant may not elect to change his or
her deferral election that is in effect for a Plan Year, except if and to the
extent permitted by the Administrator and made in accordance with the provisions
of Section 409A specifically relating to the change and/or revocation of
deferral elections.

 

3.4           Withholding of Annual Deferral Amounts.  For each Plan Year, the
Annual Base Salary portion of the Annual Deferral Amount shall be withheld from
each regularly scheduled Annual Base Salary payroll in the percentage elected by
the Participant, as adjusted from time to time for increases and decreases in
Annual Base Salary.  The Incentive Payments portion of the Annual Deferral
Amount shall be withheld at the time the Incentive Payments are or otherwise
would be paid to the Participant, whether or not this occurs during the Plan
Year itself.

 

3.5           Annual Company Discretionary Amount.  For each Plan Year, the
Committee, acting on behalf of the Company and in its sole discretion, may, but
is not required to, credit any amount it desires to any Participant’s Company
Discretionary Account under this Plan, which amount shall be for that
Participant the Annual Company Discretionary Amount for that Plan Year.  The
amount so credited to a Participant may be smaller or larger than the amount
credited to any other Participant, and the amount credited to any Participant
for a Plan Year may be zero (0), even though one or more other Participants
receive an Annual Company Discretionary Amount for that Plan Year.  Unless
otherwise specified by the Committee, the Annual Company Discretionary Amount,
if any, shall be credited as of the last day of the Plan Year.  Unless otherwise
specified by the Committee, if a Participant to whom an Annual Company
Discretionary Amount is credited is not employed by the Company as of the last
day of a Plan Year other than by reason of his or her death or Disability, the
Annual Company Discretionary Amount for that Plan Year shall be zero (0).

 

3.6           Annual Company Matching Amount.  A Participant’s Annual Company
Matching Amount for the Plan Year of reference shall be equal to the amount of
the Company matching contribution that would be made to the 401(k) Plan if the
401(k) Plan were permitted to

 

13

--------------------------------------------------------------------------------


 

include in its definition of “compensation” for Company matching contribution
purposes the Participant’s Annual Deferral Amount, reduced by the amount of any
Company matching contributions that are made to the 401(k) Plan on the
Participant’s behalf for the plan year of the 401(k) Plan that corresponds to
the Plan Year.  This Section shall not result in any Annual Company Matching
Amount hereunder that would exceed, when considering the Company matching
contribution amounts contributed to the 401(k) Plan for the Plan Year, the total
Company matching contribution that would be made on behalf of a participant in
the 401(k) Plan who earns compensation in excess of the dollar limit on
recognizable compensation under Code section 401(a)(17).  A Participant who is
not eligible for the Plan Year (or for any portion thereof) to receive an
allocation of Company matching contributions under the 401(k) Plan shall not be
eligible for the Plan Year (or for any such portion) for the allocation of an
Annual Company Matching Amount hereunder.

 

Unless otherwise specified by the Administrator, the Annual Company Matching
Amount, if any, shall be credited as soon as practicable after the last day of
the Plan Year.  Unless otherwise specified by the Administrator, if a
Participant to whom an Annual Company Matching Amount is credited is not
employed by the Company as of the last day of a Plan Year, the Annual Company
Matching Amount for that Plan Year shall be zero (0).

 

3.7           Annual Company Basic Amount.  A Participant’s Annual Company Basic
Amount for the Plan Year of reference shall be equal to the amount of the
Company basic contribution that would be made to the 401(k) Plan if the 401(k)
Plan were permitted to include in its definition of “compensation” for Company
basic contribution purposes the Participant’s Annual Deferral Amount, reduced by
the amount of any Company basic contributions that are made to the 401(k) Plan
on the Participant’s behalf for the plan year of the 401(k) Plan that
corresponds to the Plan Year.  This Section shall not result in any Annual
Company Basic Amount hereunder that would exceed, when considering the Company
basic contribution amounts contributed to the 401(k) Plan for the Plan Year, the
total Company basic contribution that would be made on behalf of a participant
in the 401(k) Plan who earns compensation in excess of the dollar limit on
recognizable compensation under Code section 401(a)(17).  A

 

14

--------------------------------------------------------------------------------


 

Participant who is not eligible for the Plan Year (or for any portion thereof)
to receive an allocation of Company basic contributions under the 401(k) Plan
shall not be eligible for the Plan Year (or for any such portion) for the
allocation of an Annual Company Basic Amount hereunder.

 

Unless otherwise specified by the Committee, the Annual Company Basic Amount, if
any, shall be credited as soon as practicable after the last day of the Plan
Year.  Unless otherwise specified by the Committee, if a Participant to whom an
Annual Company Basic Amount is credited is not employed by the Company as of the
last day of a Plan Year, the Annual Company Basic Amount for that Plan Year
shall be zero (0).

 

3.8           Investment of Trust Assets.  The trustee of the Trust shall be
authorized, upon written instructions received from the Administrator or
investment manager appointed by the Administrator, to invest and reinvest the
assets of the Trust in accordance with the applicable Trust agreement, including
the reinvestment of the proceeds in one or more investment vehicles designated
by the Administrator.

 

3.9           Vesting.

 

(a)                                  A Participant shall at all times be one
hundred percent (100%) vested in his or her Deferral Account, Company Matching
Account and Company Basic Account.

 

(b)                                 A Participant shall become vested in his or
her Company Discretionary Account pursuant to a vesting schedule, if any,
approved and documented by the Committee at the time the Annual Company
Discretionary Amount is credited to the Participant’s Company Discretionary
Account.

 

3.10         Crediting/Debiting of Account Balances.  In accordance with, and
subject to, the rules and procedures that are established from time to time by
the Administrator, in its sole discretion, amounts shall be credited or debited
to a Participant’s Account Balance in accordance with the following rules:

 

15

--------------------------------------------------------------------------------


 

(a)           Sub-Accounts.  Separate sub-accounts shall be established and
maintained with respect to each Participant’s Account Balance (together, the
“Sub-Accounts”), if and as applicable, one attributable to the portion of the
Participant’s Account Balance which represents Annual Base Salary deferrals,
another attributable to the portion of the Participant’s Account Balance which
represents Incentive Payment deferrals, and another attributable to the portion
of the Participant’s Account Balance which represents Annual Company Matching
Amounts, Annual Company Basic Amounts and Annual Company Discretionary Amounts.

 

(b)           Election of Measurement Funds.  A Participant, in connection with
his or her initial deferral election in accordance with Section 3.3 above, shall
elect, on the Election Form(s), one or more Measurement Fund(s) (as described in
Section 3.10(d) below) to be used to determine the additional amounts to be
credited or debited to each of his or her Sub-Accounts for the first business
day of the Plan Year, continuing thereafter unless changed in accordance with
the next sentence.  Commencing with the first business day of the Plan Year, and
continuing thereafter for the remainder of the Plan Year (unless the Participant
ceases during the Plan Year to participate in the Plan), the Participant may
(but is not required to) elect daily, by submitting an Election Form(s) to the
Administrator that is accepted by the Administrator (which submission may take
the form of an electronic transmission, if required or permitted by the
Administrator), to add or delete one or more Measurement Fund(s) to be used to
determine the additional amounts to be credited or debited to each of his or her
Sub-Accounts, or to change the portion of each of his or her Sub-Accounts
allocated to each previously or newly elected Measurement Fund(s).  If an
election is made in accordance with the previous sentence, it shall apply to the
next business day and continue thereafter for the remainder of the Plan Year
(unless the Participant ceases during the Plan Year to participate in the Plan),
unless changed in accordance with the previous sentence.

 

(c)           Proportionate Allocation.  In making any election described in
Section 3.10(b) above, the Participant shall specify on the

 

16

--------------------------------------------------------------------------------


 

Election Form(s), in whole percentage points, the percentage of each of his or
her Sub-Account(s) to be allocated to a Measurement Fund (as if the Participant
was making an investment in that Measurement Fund with that portion of his or
her Account Balance).

 

(d)           Measurement Funds.  The Participant may elect one or more of the
Measurement Funds set forth on Schedule A (the “Measurement Funds”) for the
purpose of crediting or debiting additional amounts to his or her Account
Balance.  The Administrator may, in its sole discretion, discontinue, substitute
or add a Measurement Fund(s).  Each such action will take effect as of the first
business day that follows by thirty (30) days the day on which the Administrator
gives Participants advance written (which shall include e-mail) notice of such
change.  If the Administrator receives an initial or revised Measurement Fund(s)
election which it deems to be incomplete, unclear or improper, the Participant’s
Measurement Fund(s) election then in effect shall remain in effect (or, in the
case of a deficiency in an initial Measurement Fund(s) election, the Participant
shall be deemed to have filed no deemed investment direction).  If the
Administrator possesses (or is deemed to possess as provided in the previous
sentence) at any time directions as to Measurement Fund(s) of less than all of
the Participant’s Account Balance, the Participant shall be deemed to have
directed that the undesignated portion of the Account Balance be deemed to be
invested in a money market, fixed income or similar Measurement Fund made
available under the Plan as determined by the Administrator in its discretion. 
Each Participant hereunder, as a condition to his or her participation
hereunder, agrees to indemnify and hold harmless the Committee, the
Administrator and the Company, and their agents and representatives, from any
losses or damages of any kind relating to (i) the Measurement Funds made
available hereunder and (ii) any discrepancy between the credits and debits to
the Participant’s Account Balance based on the performance of the Measurement
Funds and what the credits and debits otherwise might be in the case of an
actual investment in the Measurement Funds.

 

17

--------------------------------------------------------------------------------


 

(e)           Crediting or Debiting Method.  The performance of each elected
Measurement Fund (either positive or negative) will be determined by the
Administrator, in its sole discretion, based on the performance of the
Measurement Funds themselves.  A Participant’s Account Balance shall be credited
or debited on a daily basis based on the performance of each Measurement Fund
selected by the Participant, or as otherwise determined by the Administrator in
its sole discretion, as though (i) a Participant’s Account Balance were invested
in the Measurement Fund(s) selected by the Participant, in the percentages
elected by the Participant as of such date, at the closing price on such date;
(ii) the portion of the Annual Deferral Amount that was actually deferred was
invested in the Measurement Fund(s) selected by the Participant, in the
percentages elected by the Participant, no later than the close of business on
the third (3rd) business day after the day on which such amounts are actually
deferred from the Participant’s Annual Base Salary and Incentive Payments
through reductions in his or her amounts otherwise payable, at the closing price
on such date; and (iii) any distribution made to a Participant that decreases
such Participant’s Account Balance ceased being invested in the Measurement
Fund(s), in the percentages applicable to such calendar month, no earlier than
three (3) business days prior to the distribution, at the closing price on such
date.

 

(f)            No Actual Investment.  Notwithstanding any other provision of
this Plan that may be interpreted to the contrary, the Measurement Funds are to
be used for measurement purposes only, and a Participant’s election of any such
Measurement Fund, the allocation to his or her Account Balance thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant’s Account Balance shall not be considered or construed in any
manner as an actual investment of his or her Account Balance in any such
Measurement Fund.  In the event that the Company or the trustee (as that term is
defined in the Trust), in its own discretion, decides to invest funds in any or
all of the Measurement Funds, no Participant shall have any rights in or to such
investments themselves.  Without limiting the foregoing, a Participant’s Account
Balance

 

18

--------------------------------------------------------------------------------


 

shall at all times be a bookkeeping entry only and shall not represent any
investment made on his or her behalf by the Company or the Trust; the
Participant shall at all times remain an unsecured general creditor of the
Company.

 

(g)           Beneficiary Elections.  Each reference in this Section 3.10 to a
Participant shall be deemed to include, where applicable, a reference to a
Beneficiary.

 

3.11         FICA and Other Taxes.

 

(a)           Annual Deferral Amounts.  For each Plan Year in which an Annual
Deferral Amount is being withheld from a Participant, the Company shall withhold
from that portion of the Participant’s Annual Base Salary and/or Incentive
Payments that is not being deferred, in a manner determined by the Company, the
Participant’s share of FICA and other employment taxes on such Annual Deferral
Amount. If necessary, the Administrator may reduce the Annual Deferral Amount in
order to comply with this Section 3.11.

 

(b)           Annual Company Matching Amounts and Annual Company Basic Amounts. 
For each Plan Year in which an Annual Company Matching Amount and/or an Annual
Company Basic Amount is credited to the Account Balance of a Participant, the
Company shall have the discretion to withhold from the Participant’s Annual Base
Salary and/or Incentive Payments that is not deferred, in a manner determined by
the Company, the Participant’s share of FICA and other employment taxes.  If
necessary, the Administrator may reduce the vested portion of the Participant’s
Annual Company Matching Amounts or Annual Company Basic Amounts in order to
comply with this Section 3.11.

 

(c)           Annual Company Discretionary Amounts.  When a Participant becomes
vested in a portion of his or her Company Discretionary Account, the Company
shall have the discretion to withhold from the Participant’s Annual Base Salary
and/or Incentive Payments that is not deferred, in a manner determined by the
Company, the Participant’s share of FICA and other

 

19

--------------------------------------------------------------------------------


 

employment taxes.  If necessary, the Administrator may reduce the vested portion
of the Participant’s Annual Company Discretionary Amounts in order to comply
with this Section 3.11.

 

3.12         Distributions.  Notwithstanding anything herein to the contrary,
(i) any payments made to a Participant under this Plan shall be in cash form,
and (ii) the Company, or the trustee of the Trust, shall withhold from any
payments made to a Participant under this Plan all Federal, state and local
income, employment and other taxes required to be withheld by the Company, or
the trustee of the Trust, in connection with such payments, in amounts and in a
manner to be determined in the sole discretion of the Company and the trustee of
the Trust.

 

ARTICLE 4
Short-Term Payout/Unforeseeable Financial Emergencies

 

4.1           Short-Term Payout.  In connection with each election to defer an
Annual Deferral Amount, a Participant may irrevocably elect to receive a future
“Short-Term Payout” from the Plan.  Except as otherwise required by the
Administrator, such election may be made separately with respect to each Plan
Year’s Annual Base Salary and/or Incentive Payments that have been deferred.
Subject to the Deduction Limitation and to Section 3.12, the Short-Term Payout
shall be a lump sum payment in an amount that is equal to that year’s Annual
Base Salary and/or Incentive Payment deferrals, and amounts credited or debited
thereto in the manner provided in Section 3.10 above, determined at the time
that the Short-Term Payout becomes payable (rather than the date of a
Termination of Employment).  Subject to the terms and conditions of this Plan,
each Short-Term Payout elected shall be paid out during the month of March of
the Plan Year designated by the Participant that is at least three (3) Plan
Years after the Plan Year in which the Annual Deferral Amount is actually
deferred, as specifically elected by the Participant.  By way of example, if a
three (3) year Short-Term Payout is elected by a Participant for Annual Base
Salary or Incentive Payment deferrals that are deferred in the Plan Year
commencing May 1, 2005, the three (3) year Short-Term Payout would become
payable during March of 2009.  Notwithstanding the preceding sentences or any
other provision of this Plan that may be construed to the contrary, a
Participant who is

 

20

--------------------------------------------------------------------------------


 

an active Employee may, with respect to each Short-Term Payout, on a form
determined by the Administrator, make one (1) or more additional deferral
elections (a “Subsequent Election”) to defer payment of such Short-Term Payout
to a Plan Year subsequent to the Plan Year originally (or subsequently) elected;
provided, however, any such Subsequent Election will be null and void unless
accepted by the Administrator no later than one (1) year prior to the first day
of the Plan Year in which, but for the Subsequent Election, such Short-Term
Payout would be paid, and such Subsequent Election provides for a deferral of at
least five (5) Plan Years following the Plan Year in which the Short-Term
Payout, but for the Subsequent Election, would be paid.

 

4.2           Other Benefits Take Precedence Over Short-Term Payout.  Should an
event occur that triggers a benefit under Article 5, 6, 7 or 8, any Annual
Deferral Amounts, plus amounts credited or debited thereon, that are subject to
a Short-Term Payout election under Section 4.1 shall not be paid in accordance
with Section 4.1 but shall be paid in accordance with the other applicable
Article.

 

4.3           Withdrawal Payout/Suspensions for Unforeseeable Financial
Emergencies.  If a Participant experiences an Unforeseeable Financial Emergency,
the Participant may petition the Administrator to (i) suspend any deferrals
required to be made by a Participant and/or (ii) receive a partial or full
payout from the Plan.  The payout shall not exceed the lesser of the
Participant’s vested Account Balance, calculated as if such Participant were
receiving a Termination Benefit, or the amount reasonably needed to satisfy the
Unforeseeable Financial Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the payouts, after taking into account the extent to
which the Unforeseeable Financial Emergency is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of assets would not itself
cause severe financial hardship).  A suspension or payout under this Section 4.3
shall be permitted solely to the extent permitted under Code Section 409A.  If,
subject to the sole discretion of the Administrator, the petition for a
suspension and/or payout is approved, suspension shall take effect upon the date
of approval and any payout shall be made within sixty (60) days of the

 

21

--------------------------------------------------------------------------------

 


date of approval.  The payment of any amount under this Section 4.3 shall not be
subject to the Deduction Limitation.

 

ARTICLE 5
Retirement Benefit

 

5.1           Retirement Benefit.  A Participant who Retires shall receive, as a
Retirement Benefit, his or her entire Account Balance.

 

5.2           Payment of Retirement Benefit.  Except as provided below, a
Participant, in connection with his or her commencement of participation in the
Plan, shall elect on an Election Form to receive the portion of his or her
Account Balance attributable to Annual Deferral Amounts in a lump sum or
pursuant to a Yearly Installment Method of between two (2) and fifteen (15)
years.  Except as otherwise required by the Administrator, such election may be
made separately with respect to each Plan Year’s Annual Base Salary and/or
Incentive Payments that have been deferred.  If a Participant does not make any
election with respect to the payment of the Retirement Benefit, then such
benefit shall be payable in a lump sum.

 

Notwithstanding the above or anything herein that may suggest otherwise, the
portion (if any) of the Participant’s Account Balance attributable to Annual
Company Matching Amounts and Annual Company Basic Amounts shall be received by
the Participant solely as a lump sum payment, and the portion of the
Participant’s Account Balance attributable to Annual Company Discretionary
Amounts shall be received by a Participant solely in the form(s) of payment
approved and documented by the Committee at the time the Annual Company
Discretionary Amount is credited to the Participant’s Company Discretionary
Account.

 

Unless an election is changed by the Participant as provided below, such
Retirement Benefit shall be paid (or shall commence, in the case of installment
payments) during either the March or September of the Plan Year following the
date of the Participant’s Retirement.

 

The preceding notwithstanding, (i) any Participant who incurs a Separation from
Service with the Company during January through June of any Plan Year shall not
be entitled to receive any portion of

 

22

--------------------------------------------------------------------------------


 

his or her Account Balance under this Section until March of the following Plan
Year, and (ii) any Participant who incurs a Separation from Service with the
Company during July through December of any Plan Year shall not be entitled to
receive any portion of his or her Account Balance under this Section until
September of the following Plan Year.

 

The Participant may change his or her election to an allowable alternative
payout period by submitting a new Election Form to the Administrator, provided
that any such Election Form is submitted at least one (1) year prior to the
Participant’s Retirement and, if required by Section 409A, provides for a
distribution (or commencement of distributions) date which is at least five (5)
Plan Years from the distribution date then in effect.  The Election Form most
recently accepted by the Administrator shall govern the payout of the Retirement
Benefit with respect to the portion of the Participant’s Account Balance to
which it pertains.

 

Notwithstanding anything above or elsewhere in the Plan to the contrary, no
change submitted on an Election Form shall be accepted by the Company if the
change accelerates the time over which distributions shall be made to the
Participant (except as otherwise permitted Section 409(A)) and the Company shall
deny any change made to an election if the Administrator determines that the
change violates the requirement under Section 409A that the first payment with
respect to which such election is made be deferred for a period of not less than
five (5) years from the date such payment would otherwise have been made.

 

ARTICLE 6
Survivor Benefit

 

6.1           Pre-Retirement Survivor Benefit.  The Participant’s Beneficiary
shall receive a Pre-Retirement Survivor Benefit equal to the Participant’s
entire Account Balance if the Participant dies while an Employee.

 

6.2           Payment of Pre-Retirement Survivor Benefit.  The Pre-Retirement
Survivor Benefit shall be paid in a lump sum during the March which first
follows the date on which the Administrator has been provided with proof that is
satisfactory to the Administrator of the Participant’s

 

23

--------------------------------------------------------------------------------


 

death.  Any payment made hereunder shall not be subject to the Deduction
Limitation.

 

6.3           Death Prior to Completion of Retirement Benefit or Termination
Benefit.  If a Participant dies after Retirement or Termination of Employment
but before the Retirement Benefit or Termination Benefit is paid in full, the
Participant’s unpaid Retirement Benefit or Termination Benefit payments shall
continue and shall be paid to the Participant’s Beneficiary over the remaining
number of years and in the same amounts as that benefit would have been paid to
the Participant had the Participant survived.  Any payment made hereunder shall
not be subject to the Deduction Limitation.

 

ARTICLE 7
Termination Benefit

 

7.1           Termination Benefit.  A Participant shall receive a Termination
Benefit, which shall be equal to the Participant’s vested Account Balance if the
Participant experiences a Termination of Employment prior to his or her
Retirement, death or Disability.

 

7.2           Payment of Termination Benefit.  The Termination Benefit shall be
paid in a lump sum during either the March or September of the Plan Year
following the date of the Participant’s Termination of Employment.  The
preceding notwithstanding, (i) any Participant who incurs a Separation from
Service with the Company during January through June of any Plan Year shall not
be entitled to receive any portion of his or her vested Account Balance under
this Section until March of the following Plan Year, and (ii) any Participant
who incurs a Separation from Service with the Company during July through
December of any Plan Year shall not be entitled to receive any portion of his or
her vested Account Balance under this Section until September of the following
Plan Year.

 

24

--------------------------------------------------------------------------------


 

ARTICLE 8
Disability Waiver and Benefit

 

8.1           Disability Waiver.

 

(a)           Cessation of Deferral.  Subject to Section 409A, if it is
determined that a Participant is suffering from a Disability, such Participant’s
deferrals shall thereupon be suspended.

 

(b)           Return to Work.  If a Participant returns to employment with the
Company, after a Disability ceases, the Participant may elect to defer an Annual
Deferral Amount for the Plan Year following his or her return to employment and
for every Plan Year thereafter while a Participant in the Plan, provided such
deferral elections are otherwise allowed and an Election Form is delivered to
and accepted by the Administrator for each such election in accordance with
Section 3.3 above.

 

8.2           Continued Eligibility/Disability Benefit.  A Participant suffering
a Disability shall, for benefit purposes under this Plan, continue to be
considered to be employed by the Company, and shall be eligible for the benefits
provided for in Articles 4, 5, 6 or 7 in accordance with the provisions of those
Articles.  Notwithstanding the above, subject to Section 409A, the Administrator
shall have the right to, in its sole and absolute discretion and for purposes of
this Plan only, and must in the case of a Participant who is otherwise eligible
to Retire, deem the Participant to have experienced a Termination of Employment,
or in the case of a Participant who is eligible to Retire, to have Retired, at
any time (or in the case of a Participant who is eligible to Retire, as soon as
practicable) after such Participant is determined to be suffering a Disability,
in which case the Participant shall receive a Disability Benefit equal to his or
her entire Account Balance at the time of the Administrator’s determination;
provided, however, that should the Participant otherwise have been eligible to
Retire, he or she shall be paid in accordance with Article 5.  Subject to
Section 409A, the Disability Benefit shall be paid in a lump sum during the
March which first follows the date of the Administrator’s exercise of such
right.  Any payment made hereunder shall not be subject to the Deduction
Limitation.

 

ARTICLE 9
Beneficiary Designation

 

9.1           Beneficiary.  Each Participant shall have the right, at any time,
to designate his or her Beneficiary(ies) (both primary as well as

 

25

--------------------------------------------------------------------------------


 

contingent) to receive any benefits payable under the Plan upon the death of a
Participant.  The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of the Company
in which the Participant participates.

 

9.2           Beneficiary Designation/Change.  A Participant shall designate his
or her Beneficiary by completing and signing the Beneficiary Designation Form,
and returning it to the Administrator or its designated agent.  A Participant
shall have the right to change a Beneficiary by completing, signing and
otherwise complying with the terms of the Beneficiary Designation Form and the
Administrator’s rules and procedures, as in effect from time to time.  Upon the
acceptance by the Administrator of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be canceled.  The Administrator
shall be entitled to rely on the last Beneficiary Designation Form filed by the
Participant and delivered to the Administrator prior to his or her death.

 

9.3           Acknowledgment.  No designation or change in designation of a
Beneficiary shall be effective until received and acknowledged in writing by the
Administrator or its designated agent.

 

9.4           No Beneficiary Designation.  If a Participant fails to designate a
Beneficiary as provided in Sections 9.1, 9.2 and 9.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse, or, if the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.

 

9.5           Doubt as to Beneficiary.  If the Administrator has any doubt as to
the proper Beneficiary to receive payments pursuant to this Plan, the
Administrator shall have the right, exercisable in its sole discretion, to cause
the Company to withhold such payments until this matter is resolved to the
Administrator’s satisfaction.

 

26

--------------------------------------------------------------------------------


 

9.6           Discharge of Obligations.  The payment of benefits under the Plan
to a person believed in good faith by the Administrator to be a valid
Beneficiary shall fully and completely discharge the Company and the
Administrator from all further obligations under this Plan with respect to the
Participant, and that Participant’s Plan Agreement shall terminate upon such
full payment of benefits.  Neither the Administrator nor the Company shall be
obliged to search for any Participant or Beneficiary beyond the sending of a
registered letter to such last known address.  If the Administrator notifies any
Participant or Beneficiary that he or she is entitled to an amount under the
Plan and the Participant or Beneficiary fails to claim such amount or make his
or her location known to the Administrator within three (3) years thereafter,
then, except as otherwise required by law, if the location of one or more of the
next of kin of the Participant is known to the Administrator, the Administrator
may direct distribution of such amount to any one or more or all of such next of
kin, and in such proportions as the Administrator determines.  If the location
of none of the foregoing persons can be determined, the Administrator shall have
the right to direct that the amount payable shall be deemed to be a forfeiture
and paid to the Company, except that the dollar amount of the forfeiture,
unadjusted for deemed gains or losses in the interim, shall be paid by the
Company if a claim for the benefit subsequently is made by the Participant or
the Beneficiary to whom it was payable.  If a benefit payable to an unlocated
Participant or Beneficiary is subject to escheat pursuant to applicable state
law, neither the Committee, the Administrator nor the Company shall be liable to
any person for any payment made in accordance with such law.

 

ARTICLE 10
Leave of Absence

 

10.1         Paid Leave of Absence.  If a Participant is authorized by the
Company for any reason to take a paid leave of absence from his or her service
to the Company, the Participant shall continue to be considered employed by the
Company, and the Annual Deferral Amount shall continue to be withheld during
such paid leave of absence in accordance with Section 3.4.

 

10.2         Unpaid Leave of Absence.  If a Participant is authorized by the
Company for any reason to take an unpaid leave of absence from his

 

27

--------------------------------------------------------------------------------


 

or her service to the Company, the Participant shall continue to be considered
employed by the Company, and the Participant shall be excused from making
deferrals until the earlier of the date the leave of absence expires or the
Participant returns to a paid service status.  Upon such expiration or return,
deferrals shall resume for the remaining portion of the Plan Year in which the
expiration or return occurs, based on the deferral election, if any, made for
that Plan Year.  If no election was made for that Plan Year, no deferral shall
be withheld.

 

ARTICLE 11
Termination/Amendment/Modification

 

11.1         Termination.  Although the Sponsor anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
the Sponsor will continue the Plan or will not terminate the Plan at any time in
the future.  Accordingly, the Sponsor reserves the right to discontinue its
sponsorship of the Plan and/or to terminate the Plan at any time with respect to
any or all of any Company’s participating Employees, by action of the Board. 
Without limiting the generality of the foregoing, the Sponsor reserves the right
to terminate the Plan (or for a successor of the Sponsor to terminate the Plan),
in its discretion, within twelve (12) months of a Change In Control, and to
distribute to Participants their vested Account Balances as soon as
administratively practicable following such termination.  Upon a complete or
partial termination of the Plan, the Plan Agreements of the affected
Participants shall terminate and their vested Account Balances, determined as if
they had experienced a Termination of Employment on the date of Plan termination
or, if Plan termination occurs after the date upon which a Participant was
eligible to Retire, then with respect to that Participant as if he or she had
Retired on the date of Plan termination, shall, subject to Section 11.6, be paid
to the Participants in accordance with their distribution elections in effect at
the time of the Plan termination; provided however, if immediate distribution of
a Participant’s Account Balance on termination is not permitted by Section 409A,
the payment of the Account Balance shall be made only after Plan benefits
otherwise become due hereunder.  The termination of the Plan shall not adversely
affect any Participant or Beneficiary who has become entitled to the payment of
any benefits under the Plan as of the date of termination.

 

28

--------------------------------------------------------------------------------


 

11.2         Amendment.  The Sponsor may, at any time, amend or modify the Plan
in whole or in part by the action of the Committee; provided, however, that no
amendment or modification shall be effective to decrease or restrict the value
of a Participant’s vested Account Balance in existence at the time the amendment
or modification is made, calculated as if the Participant had experienced a
Termination of Employment as of the effective date of the amendment or
modification or, if the amendment or modification occurs after the date upon
which the Participant was eligible to Retire, the Participant had Retired as of
the effective date of the amendment or modification.  The amendment or
modification of the Plan shall not affect any Participant or Beneficiary who has
become entitled to the payment of benefits under the Plan as of the date of the
amendment or modification; provided, however, that, subject to Section 409A, the
Sponsor shall have the right to accelerate installment payments by paying the
vested Account Balance in a lump sum or pursuant to a Yearly Installment Method
using fewer years.

 

11.3         Effect of Payment.  The full payment of the applicable benefit
under Articles 4, 5, 6, 7 or 8 of the Plan shall completely discharge all
obligations to a Participant and his or her designated Beneficiaries under this
Plan and the Participant’s Plan Agreement shall terminate.

 

11.4         Amendment to Ensure Proper Characterization of the Plan. 
Notwithstanding the previous Sections of this Article 11, the Plan may be
amended at any time, retroactively if required, or if found necessary, in the
opinion of the Committee, in order to ensure that the Plan is characterized as a
non-tax-qualified “top hat” plan of deferred compensation maintained for a
select group of management or highly compensated employees, as described under
ERISA sections 201(2), 301(a)(3) and 401(a)(1), to conform the Plan to the
provisions of Section 409A and to ensure that amounts under the Plan are not
considered to be taxed to a Participant under the Federal income tax laws prior
to the Participant’s receipt of the amounts or to conform the Plan and the Trust
to the provisions and requirements of any applicable law (including ERISA and
the Code).

 

29

--------------------------------------------------------------------------------


 

11.5         Changes in Law Affecting Taxability.

 

(a)           Operation.  This Section shall become operative upon the enactment
of any change in applicable statutory law or the promulgation by the Internal
Revenue Service of a final regulation or other pronouncement having the force of
law, which statutory law, as changed, or final regulation or pronouncement, as
promulgated, would cause any Participant to include in his or her federal gross
income amounts accrued by the Participant under the Plan on a date (an “Early
Taxation Event”) prior to the date on which such amounts are made available to
him or her hereunder; provided, however, that no portion of this Section shall
become operative to the extent that portion would result in a violation of
Section 409A (e.g., by causing an impermissible distribution under Section
409A).

 

(b)           Affected Right or Feature Nullified.  Notwithstanding any other
Section of this Plan to the contrary (but subject to subsection (c), below), as
of an Early Taxation Event, the feature or features of this Plan that would
cause the Early Taxation Event shall be null and void, to the extent, and only
to the extent, required to prevent the Participant from being required to
include in his or her federal gross income amounts accrued by the Participant
under the Plan prior to the date on which such amounts are made available to him
or her hereunder.  If only a portion of a Participant’s Account Balance is
impacted by the change in the law, then only such portion shall be subject to
this Section, with the remainder of the Account Balance not so affected being
subject to such rights and features as if the law were not changed.  If the law
only impacts Participants who have a certain status with respect to the Company,
then only such Participants shall be subject to this Section.

 

(c)           Tax Distribution.  If an Early Taxation Event is earlier than the
date on which the statute, regulation or pronouncement giving rise to the Early
Taxation Event is enacted or promulgated, as applicable (i.e., if the change in
the law is retroactive), there shall be distributed to each Participant, as soon
as practicable following such date of enactment or promulgation, the amounts
that became taxable on the Early Taxation Event.

 

30

--------------------------------------------------------------------------------


 

11.6         Prohibited Acceleration/Distribution Timing.  This Section shall
take precedence over any other provision of the Plan or this Article 11 to the
contrary.  No provision of this Plan shall be followed if following the
provision would result in the acceleration of the time or schedule of any
payment from the Plan as would require immediate income tax to Participants
based on the law in effect at the time the distribution is to be made, including
Section 409A.  In addition, if the timing of any distribution election would
result in any tax or other penalty (other than ordinarily payable Federal, state
or local income or payroll taxes), which tax or penalty can be avoided by
payment of the distribution at a later time, then the distribution shall be made
(or commence, as the case may be) on (or as soon as practicable after) the first
date on which such distributions can be made (or commence) without such tax or
penalty.

 

ARTICLE 12
Administration

 

12.1         Administration.  Except as otherwise provided herein, the Plan
shall be administered by the Administrator.  The Administrator shall be the
named fiduciary for purposes of the claims procedure pursuant to Article 14 only
and shall, except as the Committee may otherwise determine, have authority to
act to the full extent of its absolute discretion to:

 

(a)                                  Interpret the Plan;

 

(b)                                 Resolve and determine all disputes or
questions arising under the Plan, including the power to determine the rights of
Participants and Beneficiaries, and their respective benefits, and to remedy any
ambiguities, inconsistencies or omissions in the Plan;

 

(c)                                  Create and revise rules and procedures for
the administration of the Plan and prescribe such forms as may be required for
Participants to make elections under, and otherwise participate in, the Plan;
and

 

31

--------------------------------------------------------------------------------


 

(d)           Take any other actions and make any other determinations as it may
deem necessary and proper for the administration of the Plan.

 

Any expenses incurred in the administration of the Plan shall be paid by the
Sponsor or the Company.

 

12.2         Determinations.  Except as the Committee may otherwise determine
(and subject to the claims procedure set forth in Article 14), all decisions and
determinations by the Administrator shall be final and binding upon all
Participants and Beneficiaries.

 

12.3         General.  No member of the Administrator or of the Committee shall
participate in any matter involving any questions relating solely to his own
participation or benefits under this Plan.  The Administrator and the Committee
shall be entitled to rely conclusively upon, and shall be fully protected in any
action or omission taken by it in good faith reliance upon, the advice or
opinion of any persons, firms or agents retained by it, including but not
limited to accountants, actuaries, counsel and other specialists.  Nothing in
this Plan shall preclude the Sponsor or any Company from indemnifying the
members of the Administrator and of the Committee for all actions under this
Plan, or from purchasing liability insurance to protect such persons with
respect to the Plan.

 

ARTICLE 13
Other Benefits and Agreements

 

13.1         Coordination with Other Benefits.  The benefits provided for a
Participant or a Participant’s Beneficiary under the Plan are in addition to any
other benefits available to such Participant under any other plan or program for
Employees of the Company.  The Plan shall supplement and shall not supersede,
modify or amend any other such plan or program except as may otherwise be
expressly provided.

 

ARTICLE 14
Claims Procedures

 

14.1         Scope of Claims Procedures.  This Article is based on final
regulations issued by the Department of Labor and published in the Federal

 

32

--------------------------------------------------------------------------------


 

Register on November 21, 2000 and codified at 29 C.F.R. section 2560.503-1.  If
any provision of this Article conflicts with the requirements of those
regulations, the requirements of those regulations will prevail.

 

For purposes of this Article, references to disability benefit claims are
intended to describe claims made by Participants for Disability Benefits payable
pursuant to Article 8, but only if and to the extent that such claims require an
independent determination by the Administrator that the Participant is or is not
suffering from a Disability, within the meaning of 1.21.  If the Administrator’s
determination is based entirely on a disability determination made by another
party, such as the Social Security Administration or another federal or state
agency or an insurer with respect to a disability insurance policy covering the
Participant, the Participant’s claim shall not be treated as a disability claim
for purposes of the special provisions of this Article that apply to claims for
which an independent determination of disability is required.

 

14.2         Initial Claim.  A Participant or Beneficiary who believes he or she
is entitled to any benefit under the Plan (a “Claimant”) may file a claim with
the Administrator.  The Administrator shall review the claim itself or appoint
an individual or an entity to review the claim.

 

(a)                                  Benefit Claims that do not Require a
Determination of Disability.  If the claim is for a benefit other than a
Disability Benefit, the Claimant shall be notified within ninety (90) days after
the claim is filed whether the claim is allowed or denied, unless the Claimant
receives written notice from the Administrator or appointee of the Administrator
prior to the end of the ninety (90) day period stating that special
circumstances require an extension of the time for decision, such extension not
to extend beyond the day which is one hundred eighty (180) days after the day
the claim is filed.

 

(b)                                 Disability Benefit Claims.  In the case of a
benefits claim that requires an independent determination by the Administrator
of a Participant’s Disability status, the Administrator shall notify the
Claimant of the Plan’s adverse benefit determination within a reasonable period
of time, but not later than forty-five (45) days

 

33

--------------------------------------------------------------------------------


 

after receipt of the claim.  If, due to matters beyond the control of the Plan,
the Administrator needs additional time to process a claim, the Claimant will be
notified, within forty-five (45) days after the Administrator receives the
claim, of those circumstances and of when the Administrator expects to make its
decision but not beyond seventy-five (75) days.  If, prior to the end of the
extension period, due to matters beyond the control of the Plan, a decision
cannot be rendered within that extension period, the period for making the
determination may be extended for up to one hundred five (105) days, provided
that the Administrator notifies the Claimant of the circumstances requiring the
extension and the date as of which the Plan expects to render a decision.  The
extension notice shall specifically explain the standards on which entitlement
to a Disability Benefit is based, the unresolved issues that prevent a decision
on the claim and the additional information needed from the Claimant to resolve
those issues, and the Claimant shall be afforded at least forty-five (45) days
within which to provide the specified information.

 

(c)           Manner and Content of Denial of Initial Claims.  If the
Administrator denies a claim, it must provide to the Claimant, in writing or by
electronic communication:

 

(i)                                     The specific reasons for the denial;

 

(ii)                                  A reference to the Plan provision or
insurance contract provision upon which the denial is based;

 

(iii)                               A description of any additional information
or material that the Claimant must provide in order to perfect the claim;

 

(iv)                              An explanation of why such additional material
or information is necessary;

 

(v)                                 Notice that the Claimant has a right to
request a review of the claim denial and information on the steps to be taken if
the Claimant wishes to request a review of the claim denial; and

 

34

--------------------------------------------------------------------------------


 

(vi)                              A statement of the Participant’s right to
bring a civil action under ERISA Section 502(a) following a denial on review of
the initial denial.

 

In addition, in the case of a denial of Disability Benefits on the basis of the
Administrator’s independent determination of the Participant’s Disability
status, the Administrator will provide a copy of any rule, guideline, protocol,
or other similar criterion relied upon in making the adverse determination (or a
statement that the same will be provided upon request by the Claimant and
without charge).

 

14.3         Review Procedures.

 

(a)                                  Benefit Claims that do not Require a
Determination of Disability.  Except for claims requiring an independent
determination of a Participant’s Disability status, a request for review of a
denied claim must be made in writing to the Administrator within sixty (60) days
after receiving notice of denial.  The decision upon review will be made within
sixty (60) days after the Administrator’s receipt of a request for review,
unless special circumstances require an extension of time for processing, in
which case a decision will be rendered not later than one hundred twenty (120)
days after receipt of a request for review.  A notice of such an extension must
be provided to the Claimant within the initial sixty (60) day period and must
explain the special circumstances and provide an expected date of decision.

 

The reviewer shall afford the Claimant an opportunity to review and receive,
without charge, all relevant documents, information and records and to submit
issues and comments in writing to the Administrator.  The reviewer shall take
into account all comments, documents, records and other information submitted by
the Claimant relating to the claim regardless of whether the information was
submitted or considered in the initial benefit determination.

 

(b)                                 Disability Benefit Claims.  In addition to
having the right to review documents and submit comments as described in (a)

 

35

--------------------------------------------------------------------------------


 

above, a Claimant whose claim for Disability Benefits requires an independent
determination by the Administrator of the Participant’s Disability status has at
least one hundred eighty (180) days following receipt of a notification of an
adverse benefit determination within which to request a review of the initial
determination.  In such cases, the review will meet the following requirements:

 

(i)            The Plan will provide a review that does not afford deference to
the initial adverse benefit determination and that is conducted by an
appropriate named fiduciary of the Plan who did not make the initial
determination that is the subject of the appeal, nor by a subordinate of the
individual who made the determination.

 

(ii)           The appropriate named fiduciary of the Plan will consult with a
health care professional who has appropriate training and experience in the
field of medicine involved in the medical judgment before making a decision on
review of any adverse initial determination based in whole or in part on a
medical judgment.  The professional engaged for purposes of a consultation in
the preceding sentence shall not be an individual who was consulted in
connection with the initial determination that is the subject of the appeal or
the subordinate of any such individual.

 

(iii)          The Plan will identify to the Claimant the medical or vocational
experts whose advice was obtained on behalf of the Plan in connection with the
review, without regard to whether the advice was relied upon in making the
benefit review determination.

 

(iv)          The decision on review will be made within forty-five (45) days
after the Administrator’s receipt of a request for review, unless special
circumstances require an extension of time for processing, in which case a
decision will be rendered not later than ninety (90) days after receipt of a
request for review.  A notice of such an extension must be provided to the
Claimant within the initial forty-five (45) day period and must explain the
special circumstances

 

36

--------------------------------------------------------------------------------


 

and provide an expected date of decision.

 

(c)                                  Manner and Content of Notice of Decision on
Review.  Upon completion of its review of an adverse initial claim
determination, the Administrator will give the Claimant, in writing or by
electronic notification, a notice containing:

 

(i)            its decision;

 

(ii)           the specific reasons for the decision;

 

(iii)          the relevant Plan provisions or insurance contract provisions on
which its decision is based;

 

(iv)          a statement that the Claimant is entitled to receive, upon request
and without charge, reasonable access to, and copies of, all documents, records
and other information in the Plan’s files which is relevant to the Claimant’s
claim for benefits;

 

(v)           a statement describing the Claimant’s right to bring an action for
judicial review under ERISA Section 502(a); and

 

(vi)          if an internal rule, guideline, protocol or other similar
criterion was relied upon in making the adverse determination on review, a
statement that a copy of the rule, guideline, protocol or other similar
criterion will be provided without charge to the Claimant upon request.

 

14.4         Calculation of Time Periods.  For purposes of the time periods
specified in this Article, the period of time during which a benefit
determination is required to be made begins at the time a claim is filed in
accordance with the Plan procedures without regard to whether all the
information necessary to make a decision accompanies the claim.  If a period of
time is extended due to a Claimant’s failure to submit all information
necessary, the period for making the determination shall be tolled from the date
the notification is sent to the Claimant until the date the Claimant responds.

 

37

--------------------------------------------------------------------------------


 

14.5         Legal Action.  If the Plan fails to follow the claims procedures
required by this Article, a Claimant shall be deemed to have exhausted the
administrative remedies available under the Plan and shall be entitled to pursue
any available remedy under ERISA Section 502(a) on the basis that the Plan has
failed to provide a reasonable claims procedure that would yield a decision on
the merits of the claim.  A Claimant’s compliance with the foregoing provisions
of this Article is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claims for benefits under the Plan.

 

14.6         Committee Review.  Anything in this Plan to the contrary
notwithstanding, the Committee may determine, in its sole and absolute
discretion, to review any claim for benefits submitted by a claimant under this
Plan.

 

ARTICLE 15
Trust

 

15.1         Establishment of the Trust.  The Company may establish the Trust,
in which event the Company intends, but is not required, to transfer over to the
Trust at least annually such assets as the Company determines, in its sole
discretion, are necessary to provide for its respective future liabilities
created with respect to the Annual Deferral Amounts, Annual Company Matching
Amounts, Annual Company Basic Amounts and Annual Company Discretionary Amounts
for the Participants.

 

15.2         Interrelationship of the Plan and the Trust.  The provisions of the
Plan and the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan.  The provisions of the Trust shall govern
the rights of the Company, Participants and the creditors of the Company to the
assets transferred to the Trust.  The Company shall at all times remain liable
to carry out its obligations under the Plan.

 

15.3         Distributions from the Trust.  The Company’s obligations under the
Plan may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Company’s obligations under
this Plan.

 

38

--------------------------------------------------------------------------------


 

ARTICLE 16
Miscellaneous

 

16.1         Status of Plan.  The Plan is intended to be a plan that is not
qualified within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1).  The Plan
shall be administered and interpreted to the extent possible in a manner
consistent with that intent.

 

16.2         Unsecured General Creditor.  Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of the Company.  For purposes of the payment
of benefits under this Plan, any and all of the Company’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Company.  The
Company’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

 

16.3         Company’s Liability.  The Company’s liability for the payment of
benefits shall be defined only by the Plan and the Plan Agreement, as entered
into between the Company and a Participant.  The Company shall have no
obligation to a Participant under the Plan except as expressly provided in the
Plan and his or her Plan Agreement.  Notwithstanding any contrary provision of
the Plan, each Company shall be liable only for the payment of benefits accrued
under the Plan by its Employees.  No Company shall be liable for the payment of
benefits accrued under the Plan by Employees of another Company.  In the case of
a Participant employed by more than one Company during his or her period of Plan
participation, the Company which employs the Participant as of the date of
determination (and no other Company) shall be liable for payment of his or her
entire benefit.

 

16.4         Nonassignability.  Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable

 

39

--------------------------------------------------------------------------------


 

hereunder, or any part thereof, which are, and all rights to which are expressly
declared to be, unassignable and non-transferable.  No part of the amounts
payable shall, prior to actual payment, be subject to seizure, attachment,
garnishment or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, be transferable
by operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency or be transferable to a spouse as a result of a
property settlement or otherwise.

 

16.5         Not a Contract of Employment.  The terms and conditions of this
Plan shall not be deemed to constitute a contract of employment between the
Company and the Participant.  Subject to any employment agreement to which the
Company and the Participant may be parties, such employment is hereby
acknowledged to be an “at will” employment relationship that can be terminated
at any time for any reason, or no reason, with or without cause, and with or
without notice, unless expressly provided in a written employment agreement. 
Nothing in this Plan shall be deemed to give a Participant the right to be
retained in the service of the Company or to interfere with the right of the
Company to discipline or discharge the Participant at any time.

 

16.6         Furnishing Information.  A Participant or his or her Beneficiary
will cooperate with the Administrator by furnishing any and all information
requested by the Administrator and take such other actions as may be requested
in order to facilitate the administration of the Plan and the payments of
benefits hereunder, including but not limited to taking such physical
examinations as the Administrator may deem necessary.

 

16.7         Terms.  Whenever any words are used herein in the masculine, they
shall be construed as though they were in the feminine in all cases where they
would so apply; and whenever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.

 

16.8         Captions.  The captions of the articles, sections and paragraphs of
this Plan are for convenience only and shall not control or affect the meaning
or construction of any of its provisions.

 

40

--------------------------------------------------------------------------------


 

16.9         Governing Law.  Subject to ERISA, the provisions of this Plan shall
be construed and interpreted according to the internal laws of the State of
Maryland without regard to its conflicts of laws principles.

 

16.10       Notice.  Any notice or filing required or permitted to be given to
the Administrator under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

 

Hal E. Hamil, Jr.
Mercantile Bankshares Corporation
750 Old Hammonds Ferry Road
Linthicum, Maryland 21090

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

16.11       Successors.  The provisions of this Plan shall bind and inure to the
benefit of the Company and its successors and assigns and the Participant and
the Participant’s designated Beneficiaries.

 

16.12       Spouse’s Interest.  The interest in the benefits hereunder of a
spouse of a Participant who has predeceased the Participant shall automatically
pass to the Participant and shall not be transferable by such spouse in any
manner, including but not limited to such spouse’s will, nor shall such interest
pass under the laws of intestate succession.

 

16.13       Validity.  In case any provision of this Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.

 

16.14       Incompetent.  If the Administrator determines in its discretion that
a benefit under this Plan is to be paid to a minor, a person declared

 

41

--------------------------------------------------------------------------------


 

incompetent or to a person incapable of handling the disposition of that
person’s property, the Administrator may direct payment of such benefit to the
guardian, legal representative or person having the care and custody of such
minor, incompetent or incapable person.  The Administrator may require proof of
minority, incompetence, incapacity or guardianship, as it may deem appropriate
prior to distribution of the benefit.  Any payment of a benefit shall be a
payment for the account of the Participant and the Participant’s Beneficiary, as
the case may be, and shall be a complete discharge of any liability under the
Plan for such payment amount.

 

16.15       Court Order.  The Administrator is authorized to make any payments
directed by court order in any action in which the Plan or the Administrator has
been named as a party.  In addition, if a court determines that a spouse or
former spouse of a Participant has an interest in the Participant’s benefits
under the Plan in connection with a property settlement or otherwise, the
Administrator, in its sole discretion, shall have the right, notwithstanding any
election made by a Participant, to immediately distribute the spouse’s or former
spouse’s interest in the Participant’s benefits under the Plan to that spouse or
former spouse in accordance with Section 409A.

 

16.16       Distribution in the Event of Taxation.

 

(a)                                  In General.  Subject to Section 409A, if,
for any reason, all or any portion of a Participant’s benefits under this Plan
becomes taxable to the Participant prior to receipt, the Participant may
petition the Administrator, for a distribution of that portion of his or her
benefit that has become taxable.  Upon the grant of such a petition, which grant
shall not be unreasonably withheld, the Company shall distribute to the
Participant immediately available funds in an amount equal to the taxable
portion of his or her benefit (which amount shall not exceed a Participant’s
unpaid vested Account Balance under the Plan).  If the petition is granted, the
tax liability distribution shall be made within ninety (90) days of the date
when the Participant’s petition is granted.  Such a distribution shall affect
and reduce the Participant’s benefits to be paid under this Plan.

 

42

--------------------------------------------------------------------------------


 

(b)                                 Trust.  If the Trust terminates in
accordance with the provisions of the Trust and benefits are distributed from
the Trust to a Participant in accordance with such provisions, the Participant’s
benefits under this Plan shall be reduced to the extent of such distributions.

 

16.17       Insurance.  The Company, on its own behalf or on behalf of the
trustee of the Trust, and, in its sole discretion, may apply for and procure
insurance on the life of the Participant, in such amounts and in such forms as
the Company may choose.  The Company or the trustee of the Trust, as the case
may be, shall be the sole owner and beneficiary of any such insurance.  The
Participant shall have no interest whatsoever in any such policy or policies,
and at the request of the Company shall submit to medical examinations and
supply such information and execute such documents as may be required by the
insurance company or companies to whom the Company has applied for insurance.

 

16.18       Aggregation of Employers.  To the extent required under Section
409A, if the Company is a member of a controlled group of corporations or a
group of trades or business under common control (as described in Code §414(b)
or (c)), all members of the group shall be treated as a single Company for
purposes of whether there has occurred a Separation from Service and for any
other purposes under the Plan as Section 409A shall require.

 

IN WITNESS WHEREOF, the Sponsor has signed this Plan document as of May 1, 2005.

 

 

MERCANTILE BANKSHARES CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

43

--------------------------------------------------------------------------------